In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated April 1, 2002, as granted that branch of the motion of the defendant New York City Housing Authority which was to direct the plaintiff to provide all the requested authorizations for medical records between 1993 and the date of the accident.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs alcohol and substance abuse records may be useful in preparation for trial and may lead to relevant evidence bearing on the plaintiffs claim for damages. Therefore, the Supreme Court providently exercised its discretion in concluding that the requested authorizations for the records at issue should be disclosed (see Spangler v Benedictine Hosp., 286 AD2d 280; Coddington v Lisk, 249 AD2d 817). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.